                      Case 5:20-cv-02255-EJD Document 28 Filed 05/12/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Northern District
                                                 __________  DistrictofofCalifornia
                                                                          __________


    RJ, as the representative of her beneficiary son, et al.      )
                             Plaintiff                            )
                                v.                                )      Case No.   5:20-cv-02255-EJD
        CIGNA BEHAVIORAL HEALTH, INC., et al.                     )
                            Defendant                             )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Cigna Behavioral Health, Inc.                                                                      .


Date:          05/12/2020                                                                  /s/ Dmitriy Tishyevich
                                                                                             Attorney’s signature


                                                                                       Dmitriy Tishyevich SBN 275766
                                                                                         Printed name and bar number

                                                                                       McDermott Will & Emery LLP
                                                                                          340 Madison Avenue
                                                                                        New York, NY 10173-1922
                                                                                                   Address

                                                                                           dtishyevich@mwe.com
                                                                                               E-mail address

                                                                                              (212) 547-5534
                                                                                              Telephone number

                                                                                              (212) 547-5444
                                                                                                FAX number
